Judge Robertson
delivered the opinion of the Court.
This was a caveat entered by Hiram Ross vs. John Neal.
The affidavit on which it was procured, was not fhade by Hiram, but by one Angus Ross, who called himself Hiram’s agent.
■The court dismissed the caveat, on the ground that it was “null and void,” for wa'nt of such an affidavit as the act of 1796, I. Dig. 208, requires.
We concur with the circuit court, that the letter and policy of the act of assembly require the affidavit *26of the party in whose name and for whose benefit the caueai shall be entered. Besides, there is no proof of the agency.
Triplett, for appellant; Cunningham, for appellee»
Wherefore, the judgment is affirmed, with costs and damages.